        Case 4:18-cv-06753-PJH Document 61 Filed 08/05/19 Page 1 of 1



 1   Marc M. Seltzer (54534)
     mseltzer@susmangodfrey.com
 2   Steven G. Sklaver (237612)
     ssklaver@susmangodfrey.com
 3   Oleg Elkhunovich (269238)
     oelkhunovich@susmangodfrey.com
 4   Meng Xi (280099)
     mxi@susmangodfrey.com
 5   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, 14th Floor
 6   Los Angeles, CA 90067
     Telephone: (310) 789-3100
 7   Facsimile: (310) 789-3150
 8   Attorneys for Plaintiff Bradley Sostack
 9

10                               UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12   In re RIPPLE LABS INC. LITIGATION,                Case No. 4:18-cv-06753-PJH
13                                                     CLASS ACTION
14   This Document Relates To:                         NOTICE OF APPEARANCE OF
                                                       MENG XI
15   All Actions

16

17

18   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

19          PLEASE TAKE NOTICE that attorney Meng Xi of Susman Godfrey L.L.P., 1900

20   Avenue of the Stars, Suite 1400, Los Angeles, CA 90067, a member of the State Bar of California

21   and admitted to practice before this Court, hereby enters an appearance as counsel on behalf of

22   plaintiff Bradley Sostack in the above referenced matter.

23

24   Dated: August 5, 2019                               SUSMAN GODFREY L.L.P.

25                                                By: /s/ Meng Xi                               .




                                                      Marc M. Seltzer
26                                                    Steven G. Sklaver
                                                      Oleg Elkhunovich
27                                                    Meng Xi
28                                                    Attorneys for Plaintiff Bradley Sostack


                                   NOTICE OF APPEARANCE OF MENG XI
